Citation Nr: 0815568	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  03-36 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than January 27, 
2006 for an assignment of a 60 percent disability rating for 
prostatitis.

3.  Entitlement to an increased disability rating for tinea 
pedis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for PTSD; and increased disability ratings for 
prostatitis and tinea pedis.  The veteran disagreed with the 
decision.

Later, in a June 2007 rating action, the RO increased the 
rating for the prostatitis to 60 percent, effective from 
January 27, 2006.  The veteran disagreed with the effective 
date assigned and completed a timely appeal of that issue.  
Thus, the matter is ripe for appellate review and will be 
addressed herein. 

In April 2008, a Deputy Vice-Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  PTSD did not have its onset during active military duty; 
and the record does not reflect a diagnosis of PTSD based 
upon verified in-service stressors.

2.  A psychiatric disorder was not diagnosed during service 
or within one year thereafter; and the preponderance of the 
probative evidence does not establish a link between a 
current psychiatric disorder and military service.

3.  VA received the veteran's claim for an increased rating 
for prostatitis on February 27, 2003. 

4.  The evidence demonstrates that the veteran met the 
schedular criteria for a 60 percent rating for prostatitis 
with voiding dysfunction as of December 15, 2003. 

5.  In June 2007, prior to the promulgation of a decision in 
this appeal, the Board received notification from the 
appellant requesting withdrawal of his appeal, but only as it 
pertains to the claim of an increased rating for tinea pedis.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, was not incurred 
in or aggravated by active military duty, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 
(2007).

2.  The criteria for an effective date earlier than January 
27, 2006 for a 60 percent rating for prostatitis have been 
met.  38 U.S.C.A. § 5110; 38 C.F.R. § 4.1, 4.2, 4.7, 3.159, 
3.400(o)(1); Diagnostic Code 7527 (2007).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issue of an increased rating for 
tinea pedis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  Furthermore, the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim for service connection, so that VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA complied with notification responsibilities in regards to 
the veteran's claims in correspondence sent to the veteran in 
April 2003, March 2006, and June 2007.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
identified his duties in obtaining information and evidence 
to substantiate his claims, and requested that he send in 
evidence in his possession that would support his claims.  In 
particular, the March 2006 letter provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA and private medical treatment 
records, and reports from VA examinations.  The veteran has 
not identified any outstanding records for VA to obtain that 
were relevant to the claim and the Board is likewise unaware 
of such.  

VA has not given the veteran a VA psychiatric examination in 
connection with his service connection claim for PTSD and has 
determined that no such examination is required in this case 
because the medical evidence of record is sufficient to 
decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Specifically, under the law, an examination or opinion is 
necessary to make a decision on the claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms  of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A.  § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i) (2007). 

As noted below, there is no medical evidence that the veteran 
was diagnosed with PTSD or any other chronic psychiatric 
problem during service.  While, there are opinions in the 
record that PTSD and a dysthymic disorder are related to 
military service, the Board notes that it is not required to 
accept doctors' opinions that are based upon the veteran's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also Owens v. Brown, 7 Vet. App. 429 (1995).  
Therefore, the Board finds that the evidence of record does 
not show that the veteran's current symptoms "may be 
associated with the veteran's period of service" and as 
such, the criteria requiring a VA examination have not been 
met.  See McLendon, supra.   

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 




Factual Background & Analysis

I.  Service connection for an acquired psychiatric disorder, 
to include post-traumatic stress disorder

The veteran contends he is entitled to service connection for 
post-traumatic stress disorder (PTSD) due to traumatic 
experiences during military service.  

Service personnel records reflect that the veteran served 
aboard the United States Coast Guard Cutter (USCGC) Ironwood 
from June 8, 1953 to September 9, 1953- a total of two months 
and 29 days.  In written statements regarding his stressor 
events, the veteran indicated that in 1953 a second class 
yeoman was requested aboard the USCGC Ironwood; but due to a 
mix-up he was sent, although he was only a third class 
yeoman.  The veteran indicated that he was only yeoman aboard 
the vessel and was neither prepared nor trained for the 
duties and responsibilities required of a second class 
yeoman.  He alleges that while aboard the Ironwood he was 
subjected to constant verbal abuse from his immediate 
supervisor, Lieutenant, junior grade (LTJG) G., which at 
times included racial slurs.  The veteran alleges that LTJG 
G. would scream offensive remarks at him if he left the 
ship's office prior to the end of his shift and as a result 
the veteran felt unreasonably confined to his office.  The 
veteran described his office aboard the vessel as small, hot 
and confining.  The veteran indicated that LTJG G. upset him 
so much that when he had shore leave he would follow LTJG G. 
in hopes that LTJG G. would get drunk and try to fight him.  

The veteran also stated that there were several storms while 
the vessel was at sea and because they were near Korea and he 
feared the noise was gunfire.  The veteran alleges that his 
overall experience aboard the USCGC Ironwood caused mental 
discomfort, uneasiness, and eventually a nervous breakdown.  
He stated that his proficiency in rating (PIR), seamanship, 
and conduct ratings were all lowered to 1.5 while aboard the 
USCGC Ironwood.

Service medical records show no diagnosis of PTSD or any 
other psychiatric disorder.  There also is no record of 
treatment for a nervous breakdown, as alleged by the veteran.  
The records are significant for diagnoses of mycotic 
infections of the nails, fingers, groin, buttocks, and feet 
beginning in March 1951, which the veteran reportedly had 
noticed four years prior.  A separation examination in 
November 1953 showed no pertinent findings related to 
psychiatric illnesses.  

Post-service VA outpatient treatment records show the veteran 
was followed by mental health for complaints of depression 
and anxiety.  PTSD screenings were positive in December 2004 
and negative in November 2005 and October 2006.  These mental 
health records show that the veteran related the stressful 
events aboard the USCGC Ironwood to the examining provider, a 
VA clinical social worker.  In addition to the allegations 
noted in his written stressor statements to the RO, the 
veteran reported that his problems with heavy alcohol use, 
skin problems, bad decisions, nerves and depression all of 
which manifested after his time aboard the Ironwood.  
Treatment records show that the social worker diagnosed 
anxiety disorder, not otherwise specified (NOS); dysthymic 
disorder, with apparent onset during military service; and 
some features of PTSD, associated with reported military 
trauma.  

In a disability evaluation report dated in October 2007, Dr. 
T.C., a private licensed psychiatrist, indicated he had 
treated the veteran since August 2007.  In brief summary, Dr. 
T.C. noted that the veteran reported a history of alcoholic 
behavior beginning in 1953 and continuing for 20 years.  He 
denied problems prior to military service.  In addition to 
the stressors already reported to the VA, the veteran 
indicated that his sleeping quarters were subjected to 
frequent diesel spill and as a result he slept in his small 
office on the ship.  In the office he had to sleep on the 
desk due to lack of space.  The veteran reported that after 
months of abuse by LTJG G. he began to have trouble eating 
and sleeping, and became increasingly upset.  He also 
reported that the sounds of distant explosions and their 
vibrations on the ship further increased his feelings of 
anxiety aboard the Ironwood.  

Based upon the veteran's related service history, Dr. T.C.'s 
diagnoses included major depressive disorder, recurrent 
episodes, moderate in severity; PTSD, chronic; and alcohol 
abuse with full sustained remission.  In brief, Dr. T.C. 
opined that the veteran's PTSD was directly caused by the 
experiences aboard the Ironwood and that the PTSD caused a 
chronic depression, dysthymic disorder.  He also stated that 
it was his opinion that the veteran suffered a nervous 
breakdown while on the vessel and should have been diagnosed 
with major depressive disorder and PTSD at the time.  Dr. T. 
C. noted that the veteran's reported symptoms were consistent 
with someone who had PTSD, but was not properly diagnosed at 
time of occurrence.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  In order to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  In addition, where a claimant had 
90 days of continuous active service and served in a period 
of war; in-service incurrence of a psychosis will be presumed 
if it was manifest to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

A claim for service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  If 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen at 146-47; 38 C.F.R. § 3.304(f).  
Participation in combat is a determination that is to be made 
on a case-by-case basis and requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki at 98.  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau , 9 Vet. 
App. 389 (1996).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

The veteran's service medical records show no treatment or 
diagnosis of PTSD or other psychiatric disorder.  According 
to service records, the veteran's military occupational 
specialty (MOS) was Yeoman, Third Class.  These records are 
negative for any awards, medals, or citations indicative of 
combat duty.  There is no evidence that the veteran 
participated in events constituting actual combat at any time 
during service or that he was a POW.  For these reasons, the 
Board finds that the veteran is not a "combat veteran"-and 
as such, his testimony alone, is not sufficient to establish 
the incurrence of the claimed stressor events.  Rather, there 
must be credible supporting evidence, such as military 
records or other official records, to corroborate his 
testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. 
Brown, 6 Vet. App. 283 (1994).  

In the present appeal, the veteran has not provided credible 
supporting evidence, such as official records, buddy 
statements, or any other supportive evidence to corroborate 
his alleged stressors.  The available service medical records 
do not show treatment for a nervous breakdown.  It is also 
noted that the veteran's skin problems were observed and 
treated in 1951, two years prior to service on the Ironwood, 
and were even noted to have existed prior to service.  There 
is also no official or independent corroboration of the 
veteran's allegations of constant verbal abuse (including use 
of racial slurs) by LTJG G., including by way of lay 
statements from eye witnesses to the verbal abuse and 
harassment.  

The Board has also reviewed the service personnel records and 
notes that the veteran's proficiency and conduct ratings were 
not lowered to 1.5 for any time while assigned to the 
Ironwood.  The proficiency in rating (PIR) and merit marks 
are at their lowest (2.3) on June 30, 1953, but conduct 
scores were consistently 4.0.  The Board does not find that 
the lower proficiency ratings by themselves corroborate the 
veteran's allegation of verbal abuse.  In fact, the personnel 
records show that LTJG G. assigned a 3.4 in PIR, 3.2 for 
merit, and 4.0 for conduct in his rating dated September 8, 
1953.  The other lower ratings were not assigned by LTJG G.  

As it relates to the second stressor, which included noise 
and vibrations caused by distant explosions or storms 
(thought to be gunfire), the Board observes that there is no 
official corroboration of such events.  Significantly, this 
stressor is extremely vague and not of the sort to be capable 
of verification.  Thus, referral to the U.S. Army and Joint 
Services Records Research Center (JSSRC) for further 
development is not warranted as it would not be feasible.  
The veteran has not otherwise provided corroborating evidence 
to show that these stressful events did occur.  As such, the 
veteran's alleged in-service stressors have not been 
verified. 

Next, the Board notes that there is no diagnosis of PTSD that 
has been made in reliance upon any verified in-service 
stressors.  The record contains an October 2007 diagnosis of 
PTSD by Dr. T.C., based upon the veteran's report that he 
endured constant verbal abuse and harassment by LTJG G. and 
experienced anxiety due to distant explosions and vibrations 
heard and felt on the vessel.  The Board, however, has 
afforded this diagnosis very little probative weight.  It is 
noted that Dr. T.C. was not privy to the veteran's service 
records in rendering his diagnostic opinion.  He has not 
indicated any source other than the veteran's subjectively 
related service history in reaching his opinion.  Thus, it 
appears that his PTSD diagnosis was based completely on the 
veteran's self-reported and unsubstantiated history of events 
during his military service.  

As noted, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. 396 (1996).  The Board is also not 
required to accept the unsubstantiated opinions of a 
psychiatrist that alleged PTSD had its origins in service.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 
1 Vet. App. 406 (1991); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (a medical opinion that is based on the veteran's 
recitation of service history, and not his documented 
history, is not probative).  Finally, it is significant to 
note that Dr. T.C.'s opinion contains no discussion regarding 
how the veteran's alleged stressful events and symptomatology 
establishes a PTSD diagnosis that comports with 38 C.F.R. § 
4.125 (2007) and the adopted criteria of the DSM-IV with 
regard to psychiatric disorders.  There is no other diagnosis 
of PTSD in the record, either during service or afterwards.  

In summary, the Board finds that the veteran did not have 
combat duty and that his alleged in-service stressors have 
not been corroborated.  Without such corroboration of an in-
service stressor, the diagnosis of PTSD in the record has no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described).  
Accordingly, service connection for PTSD must be denied.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f).  The Board 
acknowledges the veteran's argument that he has PTSD, 
however, as a lay person; he is not competent to provide a 
medical diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As it relates to service connection for any other mental 
illness, to include dysthymic disorder, the Board finds 
service connection is not warranted.  Service medical records 
show no treatment or diagnosis of a psychiatric disorder in 
service.  Post-service private medical records reflect that 
the veteran reported a problem with depression in April 1961.  
He did not indicate any problems during military service and 
the clinical note stated "present stress with reference to 
the future."  The first diagnosis of anxiety disorder not 
otherwise specified (mixed depression and anxiety) was in 
January 2003; and dysthymic disorder in February 2003.  

In short, a psychiatric problem was not shown during service, 
at separation or for several years thereafter.  This lengthy 
period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service). 

While neither psychiatric disorder was shown during service, 
at separation, or for years thereafter, a VA clinical social 
worker and Dr. T.C. both opine that the veteran's dysthymic 
disorder is attributable to his period of military service.  
The Board must assess the value of these various opinions.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Likewise, a 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In the VA outpatient treatment records and the October 2007 
private evaluation report, the social worker and Dr. T.C. 
merely repeated the veteran's reported history of enduring 
verbal abuse and prejudice towards his ethnicity; 
unreasonable confinement to his office; anxiety from hearing 
explosions and feeling their vibrations; and receiving 1.5 
proficiency and conduct ratings from LTJG G.; and his history 
of a nervous or emotional breakdown during service.  As noted 
earlier in the PTSD discussion, none of these alleged events 
are supported by a factual predicate in the record.

The Board notes that neither the social worker nor Dr. T.C. 
reviewed the appellant's claims file which included his 
service medical and personnel records.  Rather, it appears 
that both opinions were completely based upon a history as 
provided by the veteran.  In essence, the evidence of a nexus 
between the veteran's current dysthymic disorder and his 
military service is limited to the veteran's own statements.  
The Board is not required to accept doctors' opinions that 
are based upon the veteran's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113 (1995), see also Owens v. 
Brown, 7 Vet. App. 429 (1995).  Therefore, the Board finds 
that the evidence of record does not show that the veteran's 
current psychiatric disorders including PTSD and dysthymic 
disorder may be associated with his military service.  There 
is no other probative and competent medical evidence of an 
etiological link between the current disorders and military 
service.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for an acquired 
psychiatric disorder, characterized as dysthymic disorder, 
and for PTSD, have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).





II. Earlier effective date for prostatitis

The veteran contends he is entitled to an effective date 
earlier than January 27, 2006, for the grant of a 60 percent 
disability rating for service-connected prostatitis.  

The veteran filed a claim for an increased rating for 
service-connected prostatitis that was received by VA on 
February 27, 2003.  In a June 2003 rating decision, the RO 
granted an increased disability evaluation of 40 percent, 
effective from February 27, 2003.  The veteran filed a timely 
notice of disagreement with that decision contending that he 
was entitled to a 60 percent rating.  Following the issuance 
of a statement of the case (SOC) by the RO, the veteran 
appealed the 40 percent disability rating.  Several 
supplemental statements of the case (SSOCs) followed, as 
additional evidence and statements were received from the 
veteran.  

Several years later, in a June 2007 rating decision, the RO 
awarded a 60 percent disability rating; and assigned an 
effective date of January 27, 2006.  The RO noted that this 
was the date of a private outpatient treatment report showing 
that the prostatitis had worsened and more nearly 
approximated the schedular criteria for a 60 percent rating.  
The veteran now appeals that effective date.

In evaluating the veteran's claim for an earlier effective 
date for increased compensation, the Board notes that the law 
and regulations generally provide that the effective date of 
an evaluation and award of compensation for an increased 
rating claim is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  An earlier effective date 
may be assigned when it is factually ascertainable that an 
increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104 (a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

A report of examination or hospitalization that meets the 
requisite requirements will be accepted as an informal claim 
for benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability that may establish entitlement.  The date of an 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  See 38 C.F.R. § 3.157. 

Under Diagnostic Code 7527 prostate gland injuries, 
infections, hypertrophy, post-operative residuals are to be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  A 40 percent rating is assigned 
when the disability requires the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  A 60 
percent rating is assigned when the disability requires the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  38 C.F.R. 
§ 4.115A, 4.115B, Diagnostic Code 7527 (2007).

The Board finds that the criteria for an earlier effective 
date for the assignment of a 60 percent rating were met as of 
December 15, 2003.  Notably, this is the date that the 
evidence first showed the veteran's service-connected 
prostatitis required the use (wearing) of absorbent materials 
which were changed more than 4 times per day.  In this 
regard, the evidence consisted of a VA examination report 
which reveals that the veteran reported the following 
symptoms: the need to void about every 1-2 hours during the 
day and 5-6 times at night; chronic urinary frequency with 
some urgency and at times urge incontinence; wearing/using as 
many as six pads per day due to urge incontinence.  

Throughout the appeal, and prior to the June 2007 rating 
decision, the RO has maintained that the veteran's statements 
to examining physicians, regarding the frequency of his use 
of absorbent materials, were not legally sufficient to show 
that he met the schedular criteria for a 60 rating.  It was 
explained that the findings in outpatient treatment records 
and the December 2003 VA examination report were merely 
recitations of the veteran's subjective report of his medical 
history.  Yet, the Board notes that the RO relied upon 
similar evidence in the June 2007 decision to award the 60 
percent rating, effective from January 27, 2006. 

The Board notes that laypersons are generally not competent 
to provide a probative (i.e., persuasive) opinion on a 
medical matter, such as whether there exists a medical 
relationship, if any, between such disability and service) 
because they lack the appropriate medical training and 
expertise.  See, e.g. Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In this case, however, the Board finds that the veteran's 
statements to the December 2003 VA examiner were not 
inherently incredible; and the veteran was competent to 
comment upon the usage and frequency of the changing his 
personal absorbent materials.  This is not a matter strictly 
medical in nature, but one that is readily capable of lay 
observation.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Thus, the veteran's statements to the VA examiner are 
considered competent and probative evidence that he uses and 
changes his personal absorbent materials more than four times 
a day; thus meeting the criteria necessary for a 60 percent 
rating pursuant to 38 C.F.R. § 4.115A, 4.115B, Diagnostic 
Code 7527 (2007).  As such, the December 2003 VA examination 
report is the earliest evidence of symptomalogy which met or 
more nearly approximated the schedular criteria for a 60 
percent rating.

The Board finds no evidence in the record, dated prior to 
December 15, 2003, that would allow for a 60 percent rating.  
VA outpatient treatment records in the claims file prior to 
December 2003 do not contain relevant findings.  Also, a May 
2003 VA examination report in the record does not provide 
justification for a higher rating.  In this regard, although 
the veteran reported that his current genitourinary symptoms 
included nocturia five to six times a night and problems with 
leakage and drippage; neither he nor the May 2003 examiner 
indicated that he required the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  38 C.F.R. § 4.115A, 4.115B, Diagnostic 
Code 7527 (2007).  Therefore, the criteria to a 60 percent 
disability rating were not established prior to December 15, 
2003.

Resolving all reasonable doubt in favor of the veteran (see 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102) the evidence shows 
that the service-connected prostatitis met the schedular 
criteria for a 60 percent rating for prostatitis as of 
December 15, 2003.  


III. Increased rating for tinea pedis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2007).  The appellant has 
withdrawn his appeal as it relates to increased rating for 
tinea pedis, as indicated in his June2007 statement 
indicating the he was satisfied the RO's decision as to the 
issue.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration as it regards this issue.  
Accordingly, the Board does not have jurisdiction to review 
that issue and it is dismissed.

ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied.

An effective date of December 15, 2003, for a disability 
rating of 60 for service-connected prostatitis, is granted.

The issue of an increased rating for tinea pedis is 
dismissed.


____________________________________________
K. J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


